EXHIBIT 10.1

MERGER AGREEMENT

This MERGER AGREEMENT (this “Agreement”) is entered into as of May 21, 2009 by
and between ESCALA GROUP, INC., a Delaware corporation (“Escala”), and SPECTRUM
GROUP INTERNATIONAL, INC., a Delaware corporation (“SGI”).

WHEREAS, Escala is a corporation duly organized and validly existing under the
laws of the State of Delaware having at the date hereof authorized capital stock
of 40,000,000 shares of common stock, par value $0.01 per share (“Escala Common
Stock”);

WHEREAS, SGI is a corporation duly organized and existing under the laws of the
State of Delaware having at the date hereof authorized capital stock of one (1)
share of common stock, par value $0.01 per share (“SGI Common Stock”), of which
one (1) share is issued and outstanding and held by Escala as of the date of
this Agreement; and

WHEREAS, SGI desires to merge with and into Escala, with Escala continuing as
the surviving corporation in such merger, upon the terms and subject to the
conditions herein set forth and in accordance with the laws of the State of
Delaware.

NOW THEREFORE, the parties hereby agree as follows:

ARTICLE 1
PRINCIPAL TERMS OF THE MERGER

1.1  Merger.  At the Effective Time (as defined below), SGI will merge with and
into Escala (the “Merger”) in accordance with the General Corporation Law of the
State of Delaware (the “DGCL”).  The separate existence of SGI will thereupon
cease and Escala will be the surviving corporation (in that capacity, the
“Surviving Corporation”) and will continue its corporate existence under the
laws of the State of Delaware.

1.2  Effective Time.  The Merger will become effective upon the date on which a
certificate of ownership and merger is filed by Escala with the Secretary of
State of the State of Delaware pursuant to Section 253 of the DGCL (that date,
the “Effective Time”).

1.3  Effects of the Merger.  At the Effective Time, the Merger will have the
effects specified in the DGCL and this Agreement.

--------------------------------------------------------------------------------



1.4  Certificate of Incorporation.  At the Effective Time, the Certificate of
Incorporation of Escala as in effect immediately prior to the Effective Time
will become the Certificate of Incorporation of the Surviving Corporation until
duly amended in accordance with its terms and as provided by the DGCL.

1.5  By-laws.  At the Effective Time, the By-laws of Escala as in effect
immediately prior to the Effective Time will become the By-laws of the Surviving
Corporation until duly amended in accordance with their terms and as provided by
the DGCL.

1.6  Name of Surviving Corporation.  At the Effective Time, the name of the
Surviving Corporation will be changed to “Spectrum Group International, Inc.”.

1.7  Directors and Officers.  At the Effective Time, the directors and officers
of Escala in office at the Effective Time will retain their positions as the
directors and officers, respectively, of the Surviving Corporation, each of
those directors and officers to hold office, subject to the applicable
provisions of the Certificate of Incorporation and By-laws of the Surviving
Corporation and the DGCL, until his or her successor is duly elected or
appointed or until his or her earlier death, incompetency or removal.

ARTICLE 2
CANCELLATION OF STOCK

2.1  Cancellation.  At the Effective Time, the one (1) share of SGI Common Stock
issued and outstanding immediately prior to the Effective Time and held by
Escala will be canceled without any consideration being issued or paid therefor.

ARTICLE 3
CONDITIONS

Consummation of the Merger is subject to the satisfaction at or prior to the
Effective Time of the following conditions:

3.1  Approval.  This Agreement and the Merger shall have been adopted and
approved by each of Escala and SGI in the manner provided by Section 253 of the
DGCL.

3.2  Third Party Consents.  The parties hereto shall have received all required
consents to the Merger.

ARTICLE 4
MISCELLANEOUS

4.1  Amendment.  This Agreement may be amended, in whole or in part, at any time
prior to the Effective Time with the mutual written consent of Escala and SGI to
the full extent permitted under applicable law.

- 2 -

--------------------------------------------------------------------------------



4.2  Termination.  This Agreement may be terminated at any time prior to the
Effective Time by either Escala or SGI, without any action of the stockholders
of Escala or SGI, notwithstanding the approval of this Agreement by the
stockholders or the board of directors of either Escala or SGI.

4.3  Further Assurances.  Each party hereto shall execute and deliver such
documents, instruments and agreements and take such further actions as may be
reasonably required or desirable to carry out the provisions of this Agreement,
the Merger and the other transactions contemplated hereby, and each party hereto
shall cooperate with the other in connection with the foregoing.

4.4  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be considered to be an original instrument.

4.5  Governing Law.  This agreement is governed by the laws of the State of
Delaware.

[SIGNATURE PAGE FOLLOWS]

- 3 -

--------------------------------------------------------------------------------





The parties hereto have executed this Agreement as of the date stated in the
introductory clause hereof.

 

SPECTRUM GROUP INTERNATIONAL, INC.

  By:

/s/ Carol Meltzer

Name: Carol Meltzer Title: Executive Vice President  

ESCALA GROUP, INC.

  By:

/s/ Carol Meltzer

Name: Carol Meltzer Title: Chief Administrative Officer and General Counsel



